The trial court entered a judgment for the defendant, and the plaintiff seeks a reversal of such judgment. On August 15, 1939, a brief was filed on behalf of the plaintiff in error and the authorities cited therein reasonably tend to support the allegations of error. No brief has been filed by the defendant in error and no excuse offered for such failure. As stated in Osborne v. Osborne, 163 Okla. 273, 21 P.2d 1056, it is not the duty of this court to search the record to find some theory upon which to sustain the action of the trial court, but in such instance the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the order and judgment in favor of the defendant and to reinstate the cause and grant a new trial.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, CORN, and HURST, JJ., concur.